DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
In view of applicant’s amendments and arguments, and terminal disclaimer filed on December 14, 2021, the rejections of claims 1-10 and 13-16 under non-statutory double patenting as stated in the Office Action mailed on September 15, 2021 have been withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Xin Xie on February 7, 2022.
The application has been amended as follows: 
In claim 18, line 1, substitute “claim 18” with --claim 17-- (changing dependency).
 In claim 19, line 1, substitute “claim 18” with --claim 17-- (changing dependency).
In claim 19, line 2, add --first-- before “resistive state of the memory plug.”

Reason for Allowance
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites the multi-resistive state element comprises: a conductive layer; and a reactive metal that reacts with the conductive layer, wherein the memory plug is capable of reversibly switching from a first resistive state to a second resistive state.
Claim 17 recites the multi-resistive state element comprises: a conductive layer, and a reactive metal that reacts with the conductive layer, the memory plug being capable of reversibly switching from a first resistive state to a second resistive state.
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 2-16, 18 and 19 variously depend from claim 1 or 17, so they are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        February 8, 2022